DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/02/2021 have been entered.
Per the 12/02/2021 amendment:
Claims 1, 6, 8, 9, 11-14 and 20 are currently amended.
Claim 10 is cancelled.
Claims 1-9 and 11-21 are now pending.

Response to Arguments

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
On Page 8 of Remarks, applicant contends that prior art reference Jiang does not disclose a flow that corresponds to an elephant flow. Examiner respectfully disagrees. While it is true that Jiang does not specifically refer to elephant flows, it does discuss methods performed on “jumbo flows” throughout. Jiang defines a jumbo packet 
Further on Page 8 of Remarks, applicant argues that Jiang does not determine whether the flow is an elephant flow. As mentioned above, Jiang discloses comparing a packet to a threshold and classifying the packet as a jumbo packet (e.g. an elephant flow) if it exceeds that size. This can be understood to read upon the limitation of determining whether the flow is an elephant flow, but examiner notes that Jiang was not used to reject this limitation. Prior art reference Cheng was used in the previous action to read on this limitation. Cheng is directed to determining whether a given flow is an elephant flow or a mice flow at Par 30 of the Specification, which mirrors the instant limitation. For this reason, Examiner respectfully disagrees with applicant’s contention that the prior art does not disclose determining that a flow is an elephant flow.
On Page 9 of the Remarks, applicant argues that Cheng fails to disclose not directing the mice flow to the PNIC. Examiner agrees with this argument, but as it is a newly amended limitation that expanded the scope of Claim 8, examiner has brought in additional art that reads upon this limitation. Please see below for additional details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7, 9, 11-14 and 16-21 are also rejected because they inherit the indefiniteness from the parent claims.
Claim 8 recites the limitation “one of an elephant flow or a mice flow" in line 5. Claim 8 then continues to describe what happens when the incoming flow is determined to be an elephant flow and when the flow is determined to be a mice flow. It is unclear from the language whether both steps of sending elephant flows to a PNIC and performing an operation on the mice flow need to be performed or whether only one step being performed is sufficient. If only a single step is to be performed, the amended Claim 8 can be interpreted as being substantially similar to Claims 1 and 15 as the step regarding mice flows is not necessary in light of the alternative language. While Claim 1 and 15 each recite the same alternative language, they do not provide a limitation describing what to do when the incoming flow is a mice flow. Therefore the claim language is also indefinite in Claims 1 and 15 if the flow is determined to be a mice flow because there is no subsequent limitation to perform upon determining that the received flow is a mice flow.
Examiner would further like to note that in each of Claims 1, 8 and 15, there is an issue with the antecedent basis of the elephant flows and mice flows. For example, in lines 3-4 of Claim 1, “an elephant flow or a mice flow” is disclosed. Then in the next line, “an elephant flow” is used to again. There is an issue of antecedent basis that makes it unclear whether the elephant flow in lines 3-4 is the same elephant flow in lines 5-6. Clarifying this antecedent basis issue would assist in clarifying the indefinite language related to which steps are required by Claim 8. Claims 8 and 15 each have similar issues of antecedent basis. Dependent claims 2-7, 9, 11-14 and 16-21 inherit these issues and are rejected for the same reasons above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20190132296 A1), hereafter J1, in view of Cheng (US 20190200105 A1), hereafter C1.
Regarding Claim 1, J1 discloses the below limitation:	receiving a packet for a flow associated with a workload (J1 Fig 2 step 202 receive a jumbo packet (e.g. an elephant flow));	based on a determination that the flow is corresponds to an elephant flow, enabling a hardware acceleration operation on the packet (Fig 2 steps 210 and 212; Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1 (see also Par 45 of C1).

    PNG
    media_image1.png
    688
    548
    media_image1.png
    Greyscale

J1 does not disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow; 
C1 does disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow (C1 Par 30 size of the traffic flow is defined wherein "mice flow" is below a threshold and "elephant flow" is above a threshold (compare to instant Fig 2A step 206); examiner also directs attention to Par 45 wherein mice flows and elephant flows are each identified and routed separately);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the offloading of hardware acceleration (i.e. packet segmentation) upon receiving an elephant flow (i.e. jumbo packet) as disclosed in J1 with distinguishing between mice flows and elephant flows when deciding whether or not to offload as disclosed in C1. J1 disclosed a method of receiving an elephant flow and offloading the packet segmentation of said flow to a PNIC, but it does not disclose an explicit way of distinguishing between elephant flows and mice flows. C1 does make this distinguish by applying a threshold packet size to determine whether a given flow is an elephant flow or a mice flow. By applying this threshold determination to the steps of receiving a packet, it is possible to perform packet segmentation only on elephant flows while allowing mice flows to be transmitted without the need for offloading and packet segmentation. This increases the efficiency of the system and prevents errors caused by flows larger than a supported size. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, J1 and C1 disclose the limitations of Claim 1.
J1 further discloses the below limitation:	offloading an operation on the packet from a network stack to a physical network interface card when the flow is associated with the elephant flow (J1 Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1); and	performing the hardware acceleration operation using the physical network interface card (Par 22 Hypervisor 102-1 and/or PNIC 114-1 may then segment the payload of the jumbo packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned method with offloading the elephant packets to a PNIC for hardware acceleration (i.e. packet segmentation), as disclosed in J1. Offloading elephant flows to the PNIC for processing allows the most processor intensive tasks to be done by hardware that may be more efficient compared to virtual processors. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, J1 and C1 disclose the limitations of Claim 1.
J1 further discloses the below limitation:	receiving the packet at a physical network interface card (J1 Fig 1 PNIC 114 and segmentation engine 118); and	performing the hardware acceleration operation in the physical network interface card (Par 22 Hypervisor 102-1 and/or PNIC 114-1 may then segment the payload of the jumbo packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned method with receiving a packet at the PNIC and performing hardware acceleration (i.e. packet segmentation) at that PNIC as disclosed in J1. As mentioned above, offloading flows to the PNIC for processing may be more efficient than processing in a virtual device. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, J1 and C1 disclose the limitations of Claim 1.
J1 does not disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows; and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow.
C1 does disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows (C1 Par 33 elephant flows are directed to the optical circuit switch 26 for data transmission; Fig 2 wherein VLAN ID=1 is dedicated to elephant flows); and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow (Par 33 switch 24 will implement different policies based on the VLAN ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned method with tagging a workload (i.e. VLAN) as associated with an elephant flow and identifying flows associated with said tag as elephant flows, as described in C1. If a workload is marked as associated with an elephant flow, it can be inferred than a flow transmitted to said workload is an elephant flow without needing to measure or further verify that the flow is in fact an elephant flow. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, J1 discloses the below limitation:	one or more computer processors (J1 Par 50 microprocessors); and a non-transitory computer-readable storage medium (Par 51 non-transitory computer readable media) comprising instructions, that when executed, control the one or more computer processors to be operable for:	receiving a packet for a flow associated with a workload (Fig 2 step 202 receive a jumbo packet (e.g. an elephant flow));	only when the flow is determined to correspond to an elephant flow, enabling a hardware acceleration operation on the packet (Fig 2 steps 210 and 212; Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1 (see also Par 45 of C1)).
J1 does not disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow;
C1 does disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow (C1 Par 30 size of the traffic flow is defined wherein "mice flow" is below a threshold and "elephant flow" is above a threshold (compare to instant Fig 2A step 206));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the offloading of hardware acceleration (i.e. packet segmentation) upon receiving an elephant flow (i.e. jumbo packet) as disclosed in J1 with distinguishing between mice flows and elephant flows when deciding whether or not to offload as disclosed in C1. J1 disclosed a method of receiving an elephant flow and offloading the packet segmentation of said flow to a PNIC, but it does not disclose an explicit way of distinguishing between elephant flows and mice flows. C1 does make this distinguish by applying a threshold packet size to determine whether a given flow is an elephant flow or a mice flow. By applying this threshold determination to the steps of receiving a packet, it is possible to perform packet segmentation only on elephant flows while allowing mice flows to be transmitted without the need for offloading and packet segmentation. This increases the efficiency of the system and prevents errors caused by flows larger than a supported size. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, J1 and C1 disclose the limitations of Claim 15.
J1 further discloses the below limitation:	offloading an operation on the packet from a network stack to a physical network interface card when the flow is associated with the elephant flow (J1 Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1); and	performing the hardware acceleration operation using the physical network interface card (Par 22 Hypervisor 102-1 and/or PNIC 114-1 may then segment the payload of the jumbo packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned apparatus with offloading the elephant packets to a PNIC for hardware acceleration (i.e. packet segmentation), as disclosed in J1. Offloading elephant flows to the PNIC for processing allows the most processor intensive tasks to be done by hardware that may be more efficient compared to virtual processors. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, J1 and C1 disclose the limitations of Claim 15.
J1 further discloses the below limitation:	receiving the packet at a physical network interface card (J1 Fig 1 PNIC 114 and segmentation engine 118); and	performing the hardware acceleration operation in the physical network interface card (Par 22 Hypervisor 102-1 and/or PNIC 114-1 may then segment the payload of the jumbo packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned apparatus with receiving a packet at the PNIC and performing hardware acceleration (i.e. packet segmentation) at that PNIC as disclosed in J1. As mentioned above, offloading flows to the PNIC for processing may be more efficient than processing in a virtual device. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, J1 and C1 disclose the limitations of Claim 15.
J1 does not disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows; and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow.
C1 does disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows (C1 Par 33 elephant flows are directed to the optical circuit switch 26 for data transmission; Fig 2 wherein VLAN ID=1 is dedicated to elephant flows); and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow (Par 33 switch 24 will implement different policies based on the VLAN ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1 and C1, to combine the aforementioned apparatus with tagging a workload (i.e. VLAN) as associated with an elephant flow and identifying flows associated with said tag as elephant flows, as described in C1. If a workload is marked as associated with an elephant flow, it can be inferred than a flow transmitted to said workload is an elephant flow without needing to measure or further verify that the flow is in fact an elephant flow. Therefore, it would have been obvious to combine J1 and C1 to obtain the invention, as specified in the instant claim.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over J1 in view of C1 and further in view of Sivaraman (US 20200259731 A1), hereafter S1.
Regarding Claim 4, J1 and C1 disclose the limitations of Claim 1.
J1 and C1 do not disclose the below limitation:	storing identification information for a set of flows associated with a set of workloads in a table based on network traffic associated with respective flows or workloads; and	determining that identification information for the flow is found in the table, wherein the flow table identifies the flow as being associated with the elephant flow.
S1 does disclose the below limitation:	storing identification information for a set of flows associated with a set of workloads in a table based on network traffic associated with respective flows or workloads (S1 Par 103 identified elephant-flow is saved in a flow-table of the SDN switch 23); and	determining that identification information for the flow is found in the table, wherein the flow table identifies the flow as being associated with the elephant flow (Par 103 data broker 25 pols counters of the SDN switch 23 to periodically develop a traffic profile for this elephant-flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and S1, to combine the aforementioned method with storing the IDs of elephant flows in a table to aid in identification of elephant flows, as disclosed in S1. Storing the ID of an elephant flow in a table by one device allows another device to use the lookup table to determine whether the flow is an elephant flow without having to parse the flow itself. Therefore, it would have been obvious to combine J1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, J1 and C1 disclose the limitations of Claim 15.
J1 and C1 do not disclose the below limitation:	storing identification information for a set of flows associated with a set of workloads in a table based on network traffic associated with respective flows or workloads; and	determining that identification information for the flow is found in the table, wherein the flow table identifies the flow as being associated with the elephant flow.
S1 does disclose the below limitation:	storing identification information for a set of flows associated with a set of workloads in a table based on network traffic associated with respective flows or workloads (S1 Par 103 identified elephant-flow is saved in a flow-table of the SDN switch 23); and	determining that identification information for the flow is found in the table, wherein the flow table identifies the flow as being associated with the elephant flow (Par 103 data broker 25 pols counters of the SDN switch 23 to periodically develop a traffic profile for this elephant-flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and S1, to combine the aforementioned apparatus with storing the IDs of elephant flows in a table to aid in identification of elephant flows, as disclosed in S1. Storing the ID of an elephant flow in a table by one device allows another device to use the lookup table to determine whether the flow is an elephant flow without having to parse the flow itself. Therefore, it would have been obvious to combine J1, C1 and S1 to obtain the invention, as specified in the instant claim.

Claims 5-6, 8-9, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over J1 in view of C1 and further in view of Kakande (US 20170099532 A1), hereafter K1.
Regarding Claim 5, J1 and C1 disclose the limitations of Claim 1.
J1 and C1 do not disclose the below limitation:	storing the packet in a queue associated with a physical network interface card, wherein the queue is associated with packets from one or more flows corresponding to elephant flows.
K1 does disclose the below limitation:	storing the packet in a queue associated with a physical network interface card, wherein the queue is associated with packets from one or more flows corresponding to elephant flows (K1 Par 57 discloses storing elephant flows in a buffer (e.g. a queue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned method with usage of a buffer (e.g. a queue) to store a flow prior to further processing, as disclosed in K1. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, J1 and C1 disclose the limitations of Claim 5.
J1 and C1 do not disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows, and	a second queue stores packets for one or more flows corresponding to mice flows.
K1 does disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows (K1 Par 57-58 discloses separating elephant flows and mice flows into different buffers (e.g. queues)), and	a second queue stores packets for one or more flows corresponding to mice flows (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned method with buffering (i.e. sending to a queue) the elephant flows and mice flows as disclosed in K1. Separating elephant flows and mice flows into separate queues makes it easier to route them to their proper location as the two types flows are treated differently. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, J1 discloses the below limitation:	A non-transitory computer-readable storage medium storing a first program for executing by a processing unit of a computer (J1 Par 50 microprocessors; Par 51 non-transitory computer readable media), the program comprising sets of instructions for:	receiving a packet for a flow associated with a workload (Fig 2 step 202 receive a jumbo packet (e.g. an elephant flow));	(Fig 2 steps 210 and 212; Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1); and
J1 does not disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow; and	when the flow is determined to correspond to an elephant flow, directing the packet to a physical network interface card (PNIC) of the computer for the packet to perform an operation on the packet; and
C1 does disclose the below limitation:	based on an indicator for the flow, determining whether the flow corresponds to one of an elephant flow or a mice flow (C1 Par 30 size of the traffic flow is defined wherein "mice flow" is below a threshold and "elephant flow" is above a threshold (compare to instant Fig 2A step 206)); and	when the flow is determined to correspond to an elephant flow, directing the packet to a physical network interface card (PNIC) of the computer for the packet to perform an operation on the packet (Par 45 offloading scheme allows mice flows to be direct to the electrical circuit switch, while the elephant flows to be direct to the optical circuit switch); and
J1 and C1 do not disclose the below limitation:	when the flow is determined to correspond to a mice flow, directing the packet to a second program executing on the computer to perform the operation on the packet
K1 does disclose the below limitation:	when the flow is determined to correspond to a mice flow, directing the packet to a second program executing on the computer to perform the operation on the packet (K1 Par 58 wherein a flow is buffered upon being determined that it is a mice flow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the determination of whether a flow is an elephant flow or a mice flow, as disclosed in C1, with the offloading of jumbo flows (e.g. elephant flows) to a PNIC, as disclosed in J1, and further with buffering (e.g. performing an operation) of mice flows as disclosed in K1.  J1 disclosed a method of receiving a jumbo flow, which is analogous to an elephant flow, and offloading the packet segmentation of said flow to a PNIC, but it does not disclose an explicit way of distinguishing between elephant flows and mice flows. C1 does make this distinguish by applying a threshold packet size to determine whether a given flow is an elephant flow or a mice flow. By applying this threshold determination to the steps of receiving a packet, it is possible to perform packet segmentation only on elephant flows while allowing mice flows to be transmitted without the need for offloading and packet segmentation, or alternatively for buffering as interpreted above. This increases the efficiency of the system and prevents errors caused by flows larger than a supported size. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, J1, C1 and K1 disclose the limitations of Claim 8.
J1 further discloses the below limitation:	offloading the operation on the packet from the network stack to the PNIC (J1 Par 22 System 100 may offload segmentation to hypervisor 102-1 and/or PNIC 114-1); and	performing the operation using the PNIC (Par 22 Hypervisor 102-1 and/or PNIC 114-1 may then segment the payload of the jumbo packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned program with offloading the elephant packets to a PNIC for hardware acceleration (i.e. packet segmentation), as disclosed in J1. Offloading elephant flows to the PNIC for processing allows the most processor intensive tasks to be done by hardware that may be more efficient compared to virtual processors. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, J1, C1 and K1 disclose the limitations of Claim 8.
J1 and C1 do not disclose the below limitation:	storing the packet in a queue associated with the PNIC, wherein the queue is associated with packets from one or more flows corresponding to elephant flows.
K1 does disclose the below limitation:	storing the packet in a queue associated with the PNIC, wherein the queue is associated with packets from one or more flows corresponding to elephant flows (K1 Par 57 discloses storing elephant flows in a buffer (e.g. a queue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned program with usage of a buffer (e.g. a queue) to store a flow prior to further processing, as disclosed in K1. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, J1, C1 and K1 disclose the limitations of Claim 12.
J1 and C1 do not disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows, and	a second queue stores packets for one or more flows corresponding to mice flows.
K1 does disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows (K1 Par 57-58 discloses separating elephant flows and mice flows into different buffers (e.g. queues)), and	a second queue stores packets for one or more flows corresponding to mice flows (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned program with buffering (i.e. sending to a queue) the elephant flows and mice flows as disclosed in K1. Separating elephant flows and mice flows into separate queues makes it easier to route them to their proper location as the two types flows are treated differently. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, J1, C1 and K1 disclose the limitations of Claim 8.
J1 does not disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows; and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow.
C1 does disclose the below limitation:	tagging a workload to indicate that the workload is associated with elephant flows (C1 Par 33 elephant flows are directed to the optical circuit switch 26 for data transmission; Fig 2 wherein VLAN ID=1 is dedicated to elephant flows); and	migrating the workload to a device, wherein information indicating the workload is associated with elephant flows is sent to the device to allow the device to identify a flow associated with the workload as corresponding to the elephant flow (Par 33 switch 24 will implement different policies based on the VLAN ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned program with tagging a workload (i.e. VLAN) as associated with an elephant flow and identifying flows associated with said tag as elephant flows, as described in C1. If a workload is marked as associated with an elephant flow, it can be inferred than a flow transmitted to said workload is an elephant flow without needing to measure or further verify that the flow is in fact an elephant flow. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, J1 and C1 disclose the limitations of Claim 15.
J1 and C1 do not disclose the below limitation:	storing the packet in a queue associated with a physical network interface card, wherein the queue is associated with packets from one or more flows corresponding to elephant flows.
K1 does disclose the below limitation:	storing the packet in a queue associated with a physical network interface card, wherein the queue is associated with packets from one or more flows corresponding to elephant flows (K1 Par 57 discloses storing elephant flows in a buffer (e.g. a queue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned apparatus with usage of a buffer (e.g. a queue) to store a flow prior to further processing, as disclosed in K1. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, J1 and C1 disclose the limitations of Claim 15.
J1 and C1 do not disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows, and	a second queue stores packets for one or more flows corresponding to mice flows.
K1 does disclose the below limitation:	a first queue stores packets for one or more flows corresponding to elephant flows (K1 Par 33 elephant flows are directed to the optical circuit switch 26 for data transmission; Fig 2 wherein VLAN ID=1 is dedicated to elephant flows), and	a second queue stores packets for one or more flows corresponding to mice flows (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of J1, C1 and K1, to combine the aforementioned apparatus with buffering (i.e. sending to a queue) the elephant flows and mice flows as disclosed in K1. Separating elephant flows and mice flows into separate queues makes it easier to route them to their proper location as the two types flows are treated differently. Usage of buffers is known in the art, and it is common to buffer an incoming packet before routing it. As such, the inclusion of a buffer such as a queue described herein does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine J1, C1 and K1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome to above 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the subject matter of Claim 11, namely “storing identification information for a set of flows associated with a set of workloads in a table”, necessitates bringing in an additional reference to reject each limitation currently being claimed. A four reference rejection that would all include all above references (J1, C1, S1 and K1) is an unreasonable combination that relies on hindsight to reach the instant invention. Because there is no reasonable combination of prior art that would read upon the instant Claim 11 it is in condition for allowance if it is rewritten in independent form to include all limitations of the parent Claim 8 and if it is also amended to overcome the 112(b) issues discussed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412